DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8/18/2022 after final rejection of 4/21/22 and advisory action of 7/29/22.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered. The Office action on currently pending elected claims 1-15 and 19 follows.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 19, are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/357,797 (reference application) in view of JP 59-42476 to Satoh et al.  (hereafter “Satoh”, cited in IDS).
Regarding claims 1-3 and 19, claim 1 of the reference application meets all of the limitations of claims 1-3 and 19 of the instant application, including that the inside of the container is a space sealed to an external environment and is depressurized (par. [0044]) of the English translation of record), but does not disclose that the condensation tube outer surface area increasing portion is formed on an outer surface of the condensation tube, wherein the condensation tube outer surface area increasing portion increases a contact area of the outer surface of the condensation tube with the primary refrigerant in a gaseous phase, wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections in parallel in a longitudinal direction of the condensation tube, wherein by forming the condensation tube outer surface area increasing portion, surface tension of the outer surface of the condensation tube is reduced.
Satoh discloses (Fig. 1-5) a condensation tube (8) having outer surface area increasing portions (6) formed on an outer surface of the condensation tube (8) for the benefits of enhanced condensation and heat dissipation (see English translation of record, e.g., pp. 3-7). Further, Satoh discloses that the condensation tube outer surface area increasing portion (6) increases a contact area of the outer surface of the condensation tube (inherently), wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections (6) in parallel in a longitudinal direction of the condensation tube (8) (Fig. 4, 5), wherein by forming the condensation tube outer surface area increasing portion (6), surface tension of the outer surface of the condensation tube is reduced (p. 6, ll. 2-35 of the English translation of record).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the condensation tube outer surface area increasing portion(s) formed on the outer surface of the condensation tube in the apparatus of claim 1 of the reference application, as taught by Satoh, so as the condensation tube outer surface area increasing portion increases a contact area of the outer surface of the condensation tube with the primary refrigerant in a gaseous phase, wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections in parallel in a longitudinal direction of the condensation tube, wherein by forming the condensation tube outer surface area increasing portion, surface tension of the outer surface of the condensation tube is reduced, for the benefits of enhanced condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Furthermore, claim 4 of the reference application meets all of the limitations of claim 4 of the instant application.
 	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-197245 to Kuribayashi (cited in IDS, see the English translation of record) in view of JP 59-42476 to Satoh et al.  (hereafter “Satoh”, cited in IDS, see the English translation of record).
Regarding claims 1, 5, and 6, Kuribayashi discloses (Fig. 1-3) a cooling device (1) comprising a container (2) to which at least one heating element (P) is thermally connected, a primary refrigerant (6) sealed in an inside of the container, and a condensation tube (9) through which a secondary refrigerant flows, and which penetrates through a gaseous phase portion (5) in the inside of the container (2), wherein a container inner surface area increasing portion (8) is formed of a thermally conductive metal member (par. [0046]) on an inner surface (of (3a)) of the container to which the heating element (P) is thermally connected, wherein the inside of the container is a space sealed to an external environment and is depressurized (par. [0044]) of the English translation of record: “The refrigerant (6) is made of, for example, hydrofluoroether, and the inside of the refrigerant inclusion body (2) is sealed in a vacuum state”), and depressurization  is completed by degassing.
Regarding claim 19, Kuribayashi discloses a cooling system (Fig. 1-3) in which a cooling device (1) comprising a container (2) to which at least one heating element (P) is thermally connected, a primary refrigerant (6) sealed in an inside of the container, and a condensation tube (9) through which a secondary refrigerant flows, and which penetrates through a gaseous phase portion (5) in the inside of the container, in which a container inner surface area increasing portion (8) is formed on an inner surface (of (3a)) of the container (2) to which the heating element is thermally connected, and the secondary refrigerant circulates in the cooling device (1) (Fig. 1), wherein in the inside of the container (2) thermally connected to the heating element (P), the primary refrigerant (6) receiving heat from the heating element changes in phase to a gaseous phase from a liquid phase, the primary refrigerant in the gaseous phase changes in phase to a liquid phase from the gaseous phase by a heat exchange action of the condensation tube (9), whereby heat is transferred to the secondary refrigerant flowing through the condensation tube from the primary refrigerant, and the secondary refrigerant to which the heat is transferred flows through the condensation tube to be cooled to a predetermined temperature (inherently), and the secondary refrigerant cooled flows through the condensation tube (9) to return to the cooling device (1), wherein the inside of the container is a space sealed to an external environment and is depressurized (par. [0044]) of the English translation of record: “The refrigerant (6) is made of, for example, hydrofluoroether, and the inside of the refrigerant inclusion body (2) is sealed in a vacuum state”), and depressurization  is completed by degassing.
Examiner’s Note: Regarding the method limitation “by degassing” in claims 1 and 19, please note, that the method of forming the device is not germane to the issue of patentability of the device itself.  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the method limitation “by degassing” has no limiting effect on the claimed apparatus and has not been given patentable weight.
Alternatively, arguendo, the limitation “by degassing” in the context of the instant disclosure simply means removal (evacuation) of gasses, and therefore, is inherently met by  Kuribayashi, since the disclosed “vacuum state” is inherently achieved by removal (evacuation) of gasses.
Regarding claims 1, 5, 6, and 19, Kuribayashi does not disclose: that a condensation tube outer surface area increasing portion is formed on an outer surface of the condensation tube, wherein the condensation tube outer surface area increasing portion increases a contact area of the outer surface of the condensation tube with the primary refrigerant in a gaseous phase, wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections in parallel in a longitudinal direction of the condensation tube, wherein by forming the condensation tube outer surface area increasing portion, surface tension of the outer surface of the condensation tube is reduced.
Satoh discloses (Fig. 1-5) a condensation tube (8) having outer surface area increasing portions (6) formed on an outer surface of the condensation tube (8) for the benefits of enhanced condensation and heat dissipation (see English translation of record, e.g., pp. 3-7). Further, Satoh discloses that the condensation tube outer surface area increasing portion (6) increases a contact area of the outer surface of the condensation tube (inherently), wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections (6) in parallel in a longitudinal direction of the condensation tube (8) (Fig. 4, 5), wherein by forming the condensation tube outer surface area increasing portion (6), surface tension of the outer surface of the condensation tube is reduced (p. 6, ll. 2-35 of the English translation of record).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the condensation tube outer surface area increasing portion(s) formed on the outer surface of the condensation tube in Kuribayashi, as taught by Satoh, so as the condensation tube outer surface area increasing portion increases a contact area of the outer surface of the condensation tube with the primary refrigerant in a gaseous phase, wherein the condensation tube outer surface area increasing portion is formed by disposing a plurality of projections in parallel in a longitudinal direction of the condensation tube, wherein by forming the condensation tube outer surface area increasing portion, surface tension of the outer surface of the condensation tube is reduced, for the benefits of enhanced condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Kuribayashi discloses that the heating element (P) is thermally connected to a part (3) where the primary refrigerant (6) in a liquid phase exists or a vicinity of the part (3) where the primary refrigerant (6) in a liquid phase exists, on an outer surface of the container (2), (Fig. 1).
	Regarding claim 3, Kuribayashi discloses that the container inner surface area increasing portion (8) is immersed in the primary refrigerant (6) in a liquid phase (Fig. 1).
	Regarding claim 4, Kuribayashi discloses that the container inner surface area increasing portion  is a plate-shaped fin ((11) (Fig. 1-3); (32) (Fig. 13-15)), a pin fin (47) (Fig. 21) and/or a dent (28) (Fig. 9).
	Regarding claims 7 and 8, Kuribayashi discloses that at least a part of the container inner surface area increasing portion (8) is a sintered body of a metal powder thermal conductive material or an aggregate of a particulate of a metal powder thermal conductive material (see the “aluminum powder” and “molding” in par. [0050]).
	Regarding claim 9, Kuribayashi as modified by Satoh discloses all as applied to claim 7 above, but does not disclose that the aggregate of the particulate thermal conductive material is an aggregate of carbon particles.
	Since carbon has been notoriously known in the cooling art as good thermal conductor used for making thermally conductive components, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have selected any known suitable material, including carbon particles as claimed, for making the container inner surface area increasing portion in the Kuribayashi-Satoh combination, in order to achieve desired thermal (e.g., heat dissipation, cooling efficiency, etc.) and mechanical (weight, structural integrity, etc.) characteristics of the cooling device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claim 10, Kuribayashi-Satoh combination does not disclose that a condensation tube inner surface area increasing portion is formed on an inner surface of the condensation tube.
	However, Satoh discloses (Fig. 1-5) a condensation tube (8) having outer surface area increasing portions (1, 6) formed on an outer surface of the condensation tube (8) for the benefits of enhanced condensation and heat dissipation (see English translation of record, e.g., pp. 3-7).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have further modified the Kuribayashi-Satoh combination by providing the condensation tube inner surface area increasing portion(s) formed on the inner surface of the condensation tube (i.e., analogously to the outer surface taught by Satoh), in order to further enhance the condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7), since it has been held that mere duplication of the essential working parts (i.e., formation of the surface area increasing portions on the inner surface of the condensation tube analogously to the ones formed on the outer surface thereof) of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that a mere reversal of the essential working parts of a device (i.e., repositioning of the surface area increasing portions from the outer surface of the condensation tube to the inner surface thereof) involves only routine skill in the art. See In re Einstein, 8 USPQ 167; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claims 11 and 12, Kuribayashi discloses that a plurality of the condensation tubes (9) are disposed in parallel (see Fig. 1 depicting two portions of the condensation tube (9) disposed in parallel (interpreted as two interconnected parallel condensation tubes) and forming a layer. Further, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided any optimal number of the condensation tubes in the Kuribayashi-Satoh combination and to position them in any desired shape and /or form, including as claimed (i.e., parallel, layers, etc.), in order to achieve desired thermal (e.g., heat dissipation, cooling efficiency, etc.) and mechanical (weight, structural integrity, etc.) characteristics of the cooling device of the Kuribayashi-Satoh combination, while not exceeding targeted production costs thereof, since it has been held that mere duplication of the essential working parts (i.e., of the condensation tubes) of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, the rational that a particular shape (i.e., of the condensation tubes) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, it has been held that rearranging parts (i.e., of the condensation tubes) of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claims 13 and 14, Kuribayashi discloses that the condensation tube (9) is located above the container (2) inner surface (3a) in a part to which a heating element (P) is thermally connected, in a direction of gravity (Fig. 1), wherein the condensation tube (9) includes a part overlapping the heating element (P) in plan view (Fig. 1, 12, 13).
	Regarding claim 15, Kuribayashi discloses that in the condensation tube (9), the secondary refrigerant having a lower temperature than an allowable maximum temperature of the heating element (P) flows (inherently, in order for the condensation to take place).
	Alternatively, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have selected any optimal temperature ranges / values for the secondary refrigerant in the Kuribayashi-Satoh combination, including as claimed, in order to achieve effective condensation and heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of the desired level of condensation and heat dissipation) effective variable (i.e., the temperature of the secondary refrigerant) involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that, allegedly, ““Degassing” is the removal of dissolved gases from a liquid. If the liquid contains air, gases such as nitrogen and oxygen, which are components of air, are dissolved in the liquid. These dissolved gases appear as bubbles in the liquid due to changes in pressure and temperature applied to the liquid. However, such bubbles would not be observed if the liquid is degassed”.
In response, the Office would like to direct the Applicant’s attention to the fact that the above explanation is not present in the specification. The specification just broadly states e.g., that, “The cavity portion 13 is a space sealed to an external environment, and is depressurized by degassing” (see e.g., par. [0021]) and some other similar broad recitations). 
On the other hand, the dictionary definition of the term “degassing” (“degas”) is pretty broad, i.e.: “to remove gas from” (https://www.merriam-webster.com/dictionary/degas); “to free from gas” (https://www.dictionary.com/browse/degas); “to remove gas from (a container, vacuum tube, liquid, adsorbent, etc.)” (https://www. collinsdictionary.com/us/dictionary/ english/degassing); “To remove gas from” (https://www. thefreedictionary.com/ degassing), etc. 
Accordingly, the meaning of the limitation “by degassing” in the context of the instant disclosure is simply removal / evacuation of gasses, which is in line with the aforementioned dictionary definitions. Further, the limitation is a method of making limitation and has no limiting effect on the claimed apparatus as explained in the body of the rejection above. However, even if to assume, arguendo, that it has limiting effect on the claimed apparatus, then it’s inherently met by Kuribayashi since the disclosed “vacuum state” is inherently achieved by removal (evacuation) of gasses as explained in the body of the rejection above.
In view of the above the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835